



Exhibit 10.7
SEPARATION AGREEMENT
This Separation Agreement (“Separation Agreement”), is made by and between
Cerner Corporation (together with its subsidiaries and affiliates, “Cerner”) and
Michael R. Nill (“you” or “your” and, together with Cerner, the “parties”).
RECITALS
WHEREAS, you are currently, and have been since May 15, 2011, the Executive Vice
President and Chief Operating Officer of Cerner and have been employed by Cerner
since November 18, 1996;
WHEREAS, you entered into a Cerner Associate Employment Agreement with Cerner
dated November 18, 1996 (your “EA”), as amended by the Cerner Executive
Severance Agreement dated September 11, 2017 (your “Severance Agreement” and
together with your EA, your “Employment Agreement”), and a Mutual Arbitration
Agreement with Cerner dated December 1, 2015 (your “Arbitration Agreement”);
WHEREAS, you are departing from Cerner, and the parties have mutually agreed to
the separation benefits described herein;
WHEREAS, your last day of employment for salary, cash awards under the Cerner
Corporation 2018 Performance Compensation Plan (“CPP”), benefits, regular equity
vesting and transition purposes will be January 10, 2020; and
WHEREAS, in consideration for the separation payments and acceleration of the
vesting of outstanding equity-based compensation awards described herein, and
other good and valuable consideration, the receipt and sufficiency of which you
and Cerner hereby acknowledge, you agree to the terms contained herein and, as
described below, agree to release Cerner and the Cerner Released Parties (as
defined in this Separation Agreement) from matters arising out of or related to
your employment with Cerner.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.
SEPARATION BENEFITS. Subject to your acceptance and timely return of this
Separation Agreement to Cerner, without revocation, Cerner agrees to the
following:



A.
Your last day of employment for salary, CPP, benefits, reimbursement of
expenses, regular equity vesting and transition purposes will be January 10,
2020, and Cerner will continue to pay your salary through January 10, 2020, on
Cerner’s regular paydays. As of January 10, 2020, you shall cease to be covered
by Cerner’s insider trading policy and shall cease to be covered by Cerner’s
stock ownership guidelines and you shall be free to trade any shares of Cerner
stock that you own, subject to your compliance with insider trading and
short-swing profit rules.



B.
Cerner will provide you with separation payments of $62,208.49, less applicable
deductions required by law, on a biweekly basis on Cerner’s regular paydays
during the twenty-four (24) month period following January 10, 2020, commencing
on the January 24, 2020 payday. Such biweekly separation payments are based upon
(i) your annual base salary effective March 31,






--------------------------------------------------------------------------------





2019 ($690,000); (ii) your annual target cash bonus effective March 31, 2019
($911,000); plus (iii) the difference between the monthly COBRA continuation
premium for you and your partner, spouse or dependents under Cerner's health,
vision and dental plans in effect as of the date of your termination and the
monthly amount you were paying for such coverage.


C.
As of the Effective Date of this Separation Agreement, Cerner will, with respect
to each of your outstanding equity awards as of the date hereof and granted by
Cerner to you pursuant to an equity compensation plan approved by Cerner's
shareholders and relating to Cerner common stock (each a “Cerner Equity Award”)
(i) fully vest each Cerner Equity Award that is an outstanding unvested stock
option (and you shall have the earlier of one year from the Effective Date and
the balance of the original option term to exercise such option); (ii) fully
vest each Cerner Equity Award that is an outstanding unvested time-based
Restricted Stock Unit (“RSU”); and (iii) fully vest each Cerner Equity Award
that is an outstanding unvested Performance Share Unit (“PSU”), including the
RSUs and PSUs granted to you on April 29, 2019, assuming a 100% of target level
of achievement. Each of the grant instruments for any Cerner Equity Award the
vesting or exercise of which is adjusted by this Paragraph 1.C. is hereby deemed
amended by the parties upon the Effective Date of this Separation Agreement.



2.
In the event of your death before the completion of the payout of any of the
benefits described in Paragraph 1, Cerner will pay the remaining benefits
described in Paragraph 1 in a lump sum to your designated Beneficiary separately
communicated to Cerner provided that Beneficiary completes and delivers a Form
W-9 to Cerner. You may revoke or change this Beneficiary designation at any time
by delivering to Cerner a written document signed by you with the attestation of
a notary stating that you are revoking or changing the designation, provided
that such document is delivered while you are still alive and of sound mind. If
your designated Beneficiary does not survive you or if your deaths are
simultaneous, this paragraph and designation shall be void and of no effect, and
any payments due under Paragraph 1 shall be made to your estate.



3.
YOUR RELEASE OF CLAIMS. On behalf of yourself and your successors, assigns,
agents, heirs and descendants, you hereby acquit, release and forever discharge
Cerner and its affiliates and subsidiaries, and all of their successors,
assigns, officers, directors, agents, servants, employees, shareholders,
fiduciaries, attorneys and representatives, whether past or present for all of
the foregoing (collectively, the “Cerner Released Parties”) from any and all
manner of claims, debts, damages, injuries, judgments, awards, executions,
demands, liabilities, obligations, suits, actions and causes of action, whether
known or unknown, fixed or contingent, accrued or to accrue, direct or indirect,
and whether at law or in equity, which you may have against the Cerner Released
Parties, including, but not limited to, those arising out of or by reason of
your employment by Cerner, or with respect to your departure from employment
with Cerner and/or its subsidiaries, or with respect to claims for expenses,
salary, incentive payments or equity grants against Cerner.



Without in any way limiting the generality of the foregoing, you acknowledge and
agree that you are hereby releasing and discharging Cerner and all other Cerner
Released Parties from any and all manner of claims, debts, damages, injuries,
judgments, awards, executions, demands, liabilities, obligations, suits, actions
and causes of action that may be asserted under any local, state, federal,
statutory or common law relating to discrimination in employment including,
without limitation, discrimination relating to race, ethnicity, religion, sex,
pregnancy, disability, equal pay, age, veteran status, national origin, creed,
color, and retaliation, and including claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the Age Discrimination in Employment Act, Family and Medical
Leave Act, 42 U.S.C. Sections 1981, 1983





--------------------------------------------------------------------------------





and 1985, the Employee Retirement Income Security Act (“ERISA”), Workmen’s
Compensation laws, Consolidated Omnibus Budget Reconciliation Act, the Worker
Adjustment and Retraining Notification Act, Executive Order 11246, the
Rehabilitation Act, veterans’ laws, all federal, state and local laws related to
libel, slander, defamation, invasion of privacy, breach of contract, outrageous
conduct, intentional or negligent infliction of emotional distress, respondent
superior, negligent hiring or retention, and all other laws and ordinances which
are meant to protect workers in their employment relationships and under which
you might have rights and claims.
A.
Includes Release of ADEA Claims. You understand and agree that you are releasing
Cerner and all other Cerner Released Parties from all rights and claims of
discrimination relating to age, including all rights and claims under the Age
Discrimination in Employment Act of 1967, as amended (hereinafter referred to as
“ADEA”).



B.
Nothing in this Separation Agreement is intended to, or shall, interfere with
your rights under federal, state, or local civil rights or employment
discrimination laws to file or otherwise institute a charge of discrimination,
to participate in a proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, or to cooperate with any such
agency in its investigation, none of which shall constitute a breach of this
letter agreement. You shall not, however, be entitled to any relief, recovery,
or monies in connection with any such action or investigation brought against
Cerner, regardless of who filed or initiated any such complaint, charge, or
proceeding. Nothing in this Separation Agreement is intended to, or shall,
interfere with your right to file a claim for unemployment benefits (if any), or
to file a claim asserting any causes of action which by law you may not legally
waive.



C.
Nothing in this Separation Agreement is intended to, or shall, interfere with
(1) your rights to indemnification under Cerner’s bylaws (and Cerner agrees to
keep in force sufficient directors and officers insurance to protect you against
such potential liabilities for a period of three years from the Effective Date).
(2) your rights to vested ERISA benefits; and (3) your rights under this
Separation Agreement.



4.
CERNER’S RELEASE OF CLAIMS. Cerner, its affiliates and subsidiaries and all of
their successors and assigns (collectively, the “Cerner Parties”) hereby acquit,
release and forever discharge you and your successors, assigns, agents, heirs
and descendants, from any and all manner of claims, debts, damages, injuries,
judgments, awards, executions, demands, liabilities, obligations, suits, actions
and causes of action that have accrued as of and are known to Cerner on your
termination date, whether direct or indirect and whether at law or in equity,
which the Cerner Parties may have against you arising out of your employment
with Cerner. The Cerner Parties’ release of claims does apply to any and all
employment claims brought by Cerner associates or third parties, whether known
or unknown to Cerner on your termination date. The Cerner Parties’ release of
claims does not apply to claims related to the enforcement of or your failure to
comply with this Agreement or your violation of your noncompetition,
confidentiality, and non-solicitation obligations.



5.
RETURN OF CERNER PROPERTY. You acknowledge that you will return all
Cerner-issued equipment, including, but not limited to, your security
card/office key to the building(s) upon your January 10, 2020 termination date.
Cerner agrees you will not be required to return your laptop, ipad and cell
phone and you may retain those devices as personal property after your January
10, 2020 termination date; however, you agree that you will first work with
Cerner to ensure that corporate data is appropriately transferred to Cerner
information systems and wiped from the devices and to allow Cerner to preserve
potentially relevant data for any pending legal matters. You further






--------------------------------------------------------------------------------





acknowledge and agree that you will return all other Cerner property, manuals or
other intellectual property, confidential information or materials containing
trade secrets of Cerner in your possession and that no copies thereof will be
retained by you or on your behalf by any third party after your January 10, 2020
termination date.


6.
OBLIGATIONS WITH RESPECT TO CONFIDENTIALITY. You acknowledge and agree that all
confidentiality obligations and covenants set forth in your Employment Agreement
or any other employment agreement that you signed at the time of or during your
employment by Cerner or any of its subsidiaries shall continue in full force and
effect.



Nothing in this Separation Agreement shall (i) prohibit you from disclosing
confidential information in connection with reporting possible violations of law
or regulation to any governmental agency or entity or attorney in accordance
with any whistleblower protection provisions of applicable law or regulation,
including 18 USC 1833, or (ii) require notification or prior approval by Cerner
of any reporting described in clause (i); provided, however, that any such
disclosures must be made in accordance with the applicable law or regulation and
in a manner that limits, to the furthest extent possible, disclosure of
confidential information.
7.
NON-SOLICITATION. In consideration for the separation payments to be provided
under this Separation Agreement, you agree, subject to applicable state law,
that for a period of two (2) years following the termination of your employment,
you will not, directly or indirectly, on behalf of yourself or on behalf of any
other person, entity, or organization, solicit for employment (i) any Cerner
associate, or (ii) any employee of a Cerner client company with whom you have
had personal interaction within the one year prior to your separation date. For
purposes of this Paragraph 7, “solicit” means that you will not affirmatively
initiate communications with (i) any Cerner associate, or (ii)any employee of a
Cerner client company with whom you have had personal interaction within the one
year prior to your separation date, for the purpose of inviting such associate
or employee to apply for or consider employment with another person, entity, or
organization. For the avoidance of doubt, this provision shall in no way
prohibit job postings of general applicability, provided that they are not
specifically targeted at (i) employees of Cerner, or (ii) employees of a Cerner
client company with whom you have had personal interaction within the one year
prior to your separation date (or from hiring an individual via such a job
posting). You further agree that the obligations set forth herein are in lieu of
the non-solicit obligation in your Employment Agreement



8.
COOPERATION. You agree that you will cooperate with Cerner in a professional
manner in the transition of your job duties, and in the defense of any legal
matters about which you have material knowledge.



9.
CONSIDERATION PERIOD. You acknowledge that you have twenty-one (21) days from
the date you received this Separation Agreement in which to consider it,
although you may sign this Separation Agreement earlier than 21 days if you so
choose. You further understand that you have the right to revoke this Separation
Agreement by delivering written notice to Cerner during the seven-day period
after you sign it. This Separation Agreement shall become effective after the
seven-day revocation period has expired assuming you do not revoke it, but in no
event earlier than January 18, 2020 (the “Effective Date”).



10.
NO FURTHER PAYMENTS. You agree that your employment will terminate effective
January 10, 2020, and that, after that date, Cerner will owe no additional
compensation to you other than: (i) your final paycheck covering the period
through January 10, 2020, (ii) any performance-based cash






--------------------------------------------------------------------------------





incentive compensation earned but not yet paid as of January 10, 2020
(including, the Q4 2019 CPP bonus as described in Paragraph 10.B., below), and
(iii) the separation benefits described in Paragraph 1.


A.
You agree that amounts paid pursuant to this Separation Agreement shall be in
full and final satisfaction of any amounts or other benefits that could be owed
to you under any other agreement you may have entered into with Cerner or,
except as required by law or specifically provided herein, any other Cerner
benefit plan or arrangement, including but not limited to your Employment
Agreement (including Paragraph 8 of that Employment Agreement), the Enhanced
Severance Pay Plan or the Business Optimization Severance Pay Plan.



B.
You will remain eligible to participate in the Cerner Corporation 2018
Performance Compensation Plan (“CPP”) through the last day of the fourth fiscal
quarter of 2019. Calculations and payments under the CPP for Q4 2019 shall be
governed by the CPP and equal to the actual CPP metrics achieved or not achieved
in that quarter. That amount will be paid to you in accordance with Cerner’s
regular 2019 CPP payment schedule. You acknowledge that you are not eligible for
and will not receive any further payments under the CPP after Q4 2019.



11.
FORFEITURE AND REIMBURSEMENT. By signing this Separation Agreement, you agree
that the promises you have made in it are of a special nature and that any
material breach or material violation by you of the terms of this Separation
Agreement will result in immediate and irreparable harm to Cerner. If you are
found by a Court or Arbitrator to have committed a material breach of any
confidentiality, non-competition, non-solicitation or other material provision
in this Separation Agreement or your Employment Agreement, (i) Cerner’s
obligation, if applicable, to deliver separation payments and benefits to you
under this Separation Agreement will cease immediately, (ii) you will be
obligated to reimburse Cerner for all separation payments already made to you
under Paragraph 1.B., (iii) any outstanding Cerner Equity Award held by you will
immediately be forfeited notwithstanding any contrary term or condition in any
underlying grant instrument, and (iv) you will be obligated to return to Cerner
all shares of Cerner common stock (or the proceeds from the sale of such shares
if such shares have been sold) received by you under, or as a result of your
exercise of, a Cerner Equity Award which was subject to accelerated vesting in
accordance with Paragraph 1.C. Cerner will also be entitled to all other legal
and equitable remedies available to it by law.



12.
NONADMISSION OF LIABILITY. You understand and agree that neither this Separation
Agreement nor any action taken hereunder is to be construed as an admission of
liability by Cerner or any of the Cerner Released Parties.



13.
VOLUNTARY EXECUTION. You acknowledge that you have read this Separation
Agreement in its entirety, that you understand its contents, and that you have
executed it voluntarily. You further acknowledge that you have consulted with
your attorney prior to signing this Separation Agreement.



14.
COMPLIANCE WITH SECTION 409A. Notwithstanding any other provision of this
Separation Agreement, all payments provided hereunder shall be made in a manner
that is intended to comply with Section 409A or an applicable exemption thereto,
including the separation pay and short-term deferral exceptions. Any payment
provided under this Separation Agreement which is required to be delayed for six
months following your separation from service and on account of you being a
“specified employee” of Cerner shall be so delayed. For purposes of Section
409A, each installment payment provided under this Separation Agreement shall be
treated as a separate payment. Notwithstanding






--------------------------------------------------------------------------------





the foregoing, Cerner makes no representations that the payments and benefits
provided under this Separation Agreement comply with Section 409A, and in no
event shall Cerner be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


15.
NOTICE. All notices, requests, demands and other communications hereunder shall
be deemed duly given if delivered by hand or if mailed by certified or
registered mail or sent by express courier with postage or charges prepaid as
follows:



If to Cerner:
Cerner Corporation
2800 Rockcreek Parkway
North Kansas City, MO 64117-2551
Attn: Chief Financial Officer
With copy to: General Counsel




If to you:    
At the address on file with Cerner’s HR department


With copy to:


Joseph S. Adams
Winston & Strawn
35 W. Wacker Drive
Chicago, IL 60601
        
or to any other address as either party may provide to the other in writing by
notice given in accordance with this paragraph.
16.
NOTICE TO SUBSEQUENT EMPLOYER. You agree to inform any potential new employer,
prior to accepting such employment, of the existence of the non-competition,
non-solicitation and confidentiality provisions contained in this Separation
Agreement and your Employment Agreement.



17.
GOVERNING LAW. This Separation Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri to the extent not governed or
preempted by federal law.



18.
SEVERABILITY. If any provision of this Separation Agreement is held to be
unenforceable, this Separation Agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision-and the rest of this
Separation Agreement-valid and enforceable. If an arbitrator (or court) declines
to amend this Separation Agreement as provided in this paragraph, the invalidity
or unenforceability of any provision of this Separation Agreement will not
affect the validity or enforceability of the remaining provisions, which must be
enforced as if the offending provision had not been included in this Separation
Agreement.



19.
COMPLETE AGREEMENT. This Separation Agreement constitutes the full, complete and
entire agreement of the parties related to the separation benefits to which you
are entitled. Without limitation,






--------------------------------------------------------------------------------





the separation benefits and payments under this Separation Agreement supersede
and replace any benefits or payments you might otherwise be eligible to receive
under your Employment Agreement, the Cerner Enhanced Severance Pay Plan, any
successor thereto, or any other broad-based Cerner severance plan or policy
which otherwise would be applicable to you. However, the parties agree that your
Employment Agreement (excluding any right you have to any severance payment or
severance benefit thereunder), otherwise remains in full force and effect. For
the avoidance of doubt, your Arbitration Agreement shall survive this Separation
Agreement. In making this Separation Agreement, the parties rely wholly upon
their own judgment, belief and knowledge and the advice of their respective
counsel. All executed copies, whether signed in counterparts or otherwise, or
duplicate originals, are equally admissible in evidence.


This Separation Agreement is executed as of this 10th day of January 2020.


/s/ Michael R. Nill
Michael R. Nill
 
 
Cerner Corporation



By:
/s/ Tracy Platt
 
Tracy Platt
 
Executive Vice President and Chief
 
Human Resources Officer
 
 










